Citation Nr: 0636630	
Decision Date: 11/27/06    Archive Date: 12/06/06	

DOCKET NO.  96-34 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for postoperative 
tonsillitis and pharyngitis. 

2.  Entitlement to an effective date prior to April 25, 2002, 
for a 20 percent evaluation for residuals of a fracture of 
the right thumb with traumatic arthritis. 

3.  Entitlement to eligibility for a clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the benefits sought on appeal.  The 
veteran, who had active service from October 1955 to October 
1957, appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  In October 1998 
and December 2002, the Board returned the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate review.

At the time of the December 2002 BVA decision one of the 
issues before the Board was entitlement to an increased 
evaluation for residuals of a fracture of the right thumb 
with traumatic arthritis.  However, in a statement from the 
veteran dated in January 2003 he specifically withdrew the 
issue of an increased evaluation for residuals of a fracture 
of the right thumb, but requested that he be entitled to an 
earlier effective date for the 20 percent evaluation assigned 
for that disability.


FINDINGS OF FACT

1.  The veteran's postoperative tonsillitis and pharyngitis 
is not shown to be productive of any functional impairment.

2.  Prior to April 25, 2002, there was no evidence of 
ankylosis of the right thumb.

3.  Service connection has been established for residuals of 
a fracture of the right thumb with traumatic arthritis, 
evaluated as 20 percent disabling and for postoperative 
tonsillitis and pharyngitis, evaluated as noncompensably 
disabling.

4.  The veteran's service-connected disabilities do not 
require the use of a prosthetic or orthopedic appliance which 
tends to wear or tear the veteran's clothing.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
postoperative tonsillitis and pharyngitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.20, 4.27, 4.97, Diagnostic Code 6599-6516 
(2006).

2.  The requirements for an effective date prior to April 25, 
2002, for a 20 percent evaluation for residuals of a fracture 
of the right thumb with traumatic arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.71a, Diagnostic 
Code 5224 (2006).

3.  The requirements for eligibility for a clothing allowance 
have not been met.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. 
§ 3.810 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case in connection with the increased rating and earlier 
effective date claims was accomplished by way of a letter 
from the RO to the veteran dated in March 2006.  With respect 
to the notification requirements in connection with the 
veteran's claim for a clothing allowance, the VA Form 21-8678 
(Application for Annual Clothing Allowance) submitted by the 
veteran provided him notice of the criteria for entitlement 
to an annual clothing allowance.  In addition, this benefit 
does not require the accumulation, submission or development 
of any additional evidence since the only relevant and 
pertinent evidence is a certification from the Chief Medical 
Director or designee that the veteran is entitled to the 
clothing allowance based on the nature of his service-
connected disabilities.  As such, the Board believes that no 
further notice or assistance is required in connection with 
the veteran's claim for a clothing allowance.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
been informed of the evidence considered, the pertinent laws 
and regulations and a rationale for the decision reached in 
denying the claims.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  


Evaluation of Tonsillitis and Pharyngitis

The veteran essentially contends that the noncompensable 
evaluation assigned for the postoperative tonsillitis and 
pharyngitis does not accurately reflect the severity of that 
disability.  The veteran reports that he experiences 
difficulty speaking and that at times he lost his voice.  He 
also reports that his throat dries to the point that it 
swells and that this occurs 2 or 3 times a week.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  While the veteran's entire history is 
reviewed when making a disability determination, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

By way of background, a rating decision dated in December 
1969 granted service connection for postoperative tonsillitis 
and pharyngitis and assigned a noncompensable evaluation 
under Diagnostic Code 6599-6516.  The noncompensable 
evaluation has remained in effect since that time.  

There is no specific diagnostic code for either tonsillitis 
or pharyngitis in the Schedule for Rating Disabilities.  In 
such situations, when an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In this case, the RO has 
chosen Diagnostic Code 6516 or laryngitis since it involves a 
disability of the throat.  This appears to be the most 
appropriate Diagnostic Code in the Schedule of Rating 
Disabilities for respiratory disabilities with which to 
evaluate the veteran's disability.  See 38 C.F.R. § 4.97, 
Diagnostic Codes 6502-6847.  

Under Diagnostic Code 6516, a 10 percent evaluation is for 
assignment with evidence of hoarseness with inflammation of 
cords or mucus membrane.  A 30 percent evaluation is for 
assignment with evidence of hoarseness with thickening or 
nodules of the cords, polyps, submucous infiltration, or 
premalignant changes on biopsy.  38 C.F.R. § 4.97, Diagnostic 
Code 6516.

The evidence for consideration in evaluating the veteran's 
disability consists of private and VA medical records, 
including the reports of VA examinations performed in May 
1995, April 2002 and February 2003.  However, after reviewing 
this evidence, the Board finds that the symptomatology 
associated with the veteran's service-connected tonsillitis 
and pharyngitis is not productive of any functional 
impairment.  As such, a higher evaluation for this disability 
is not shown to be warranted.

At the time of a VA examination performed in May 1995 the 
veteran had complaints of recurrent sneezing, watery 
rhinorrhea, a nasal obstruction, postnasal discharge, 
recurrent sore throats, giddiness and fullness of the ears.  
Physical examination revealed congested nasal turbinates and 
an absence of tonsils.  The larynx was also noted to be 
normal.  X-rays of the paranasal sinuses were reported to be 
negative.  The diagnosis following the examination was 
allergic rhinosinusitis.

At the time of a VA examination performed in April 2002 it 
was noted that the veteran had subjective complaints which 
the veteran complained were symptoms due to his tonsillectomy 
that included dysphonia, shortness of breath at night, 
hearing loss, sore throats, difficulty breathing through the 
nose and sinusitis.  It was noted that the veteran claimed 
all of his symptoms arose from his pharynx.  Physical 
examination disclosed the tonsils were surgically absent and 
the pharynx mucosa appeared to be normal.  The pertinent 
diagnosis following the examination was status post 
tonsillectomy.  The examiner commented that the sore throats 
the veteran complained of were not due to the tonsillectomy, 
and appears to suggest that the veteran's symptoms had no 
relationship to his service-connected disability.

In February 2003 the veteran underwent another VA examination 
at which time the veteran reported complaints of a constant 
sore throat, nasal congestion, an obstruction, otalgia's and 
decreased hearing.  It was also noted that the veteran had 
complaints of a thick phlegm in his throat.  On physical 
examination, the tonsils were again noted to be surgically 
absent and the mucosa appeared to be normal.  Following the 
examination the diagnoses were allergic rhinitis with no 
relationship to the tonsillectomy and status post 
tonsillectomy.  The examiner commented that the veteran's 
symptoms pointed to an allergic condition that had no 
relationship to the tonsillectomy.  The examiner noted that 
there had been multiple complaints of sore throat and pain, 
but the clinical findings have been of hyperemia with no 
lesions or exudates.  The examiner indicated that no 
recurrence of infection was expected after a tonsillectomy.

There are treatment records which document treatment for 
upper respiratory symptomatology.  For example, a private 
medical record dated in November 2002 contains a diagnosis of 
chronic laryngitis with hypertrophy of the false vocal cords 
and a VA outpatient treatment record dated in September 2002 
shows the veteran had complaints suggestive of an upper 
respiratory infection.  However, none of these records show 
any treatment for residuals of the postoperative 
tonsillectomy or for pharyngitis.  

In the absence of medical evidence of symptomatology 
attributable to the veteran's service-connected disability 
that produces functional impairment or impairment in earning 
capacity resulting from such disease, a higher compensable 
evaluation for this disability is not shown to be warranted.  
While the veteran contends that his service-connected 
disability has increased in severity, as a lay person, he is 
only competent to report observable symptoms, not the 
clinical findings which are applied to the VA's Schedule for 
Rating Disabilities.  In addition, the veteran is not 
competent to offer an opinion as to which symptomatology he 
experiences is due to or attributable to his service-
connected tonsillitis and pharyngitis.  Medical evidence in 
this case clearly reflects that the veteran does not 
experience symptomatology attributable to his service-
connected disability.  C.f. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Massey v. Brown, 7 Vet. App. 204 (1994).


Earlier Effective Date

The veteran essentially contends that the 20 percent 
evaluation assigned for the residuals of his fracture of the 
right thumb should be effective prior to April 25, 2002.  
Under VA laws and regulations, the effective date of an award 
of increased compensation shall be the earliest date as of 
which is ascertainable that an increase in disability has 
occurred, if an application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

However, after reviewing the evidence of record, the Board 
finds that there was no factually ascertainable increase in 
the severity of the residuals of the fracture of the 
veteran's right thumb until the date of the April 25, 2002, 
VA examination.  Since unfavorable ankylosis of the thumb is 
contemplated for a 20 percent evaluation under Diagnostic 
Code 5224, the absence of evidence of unfavorable ankylosis 
prior to the date of that examination precludes the 
assignment of an effective date for the 20 percent evaluation 
prior to that date.

At the time of the April 2002 VA examination motion of the 
right thumb at the metacarpophalangeal joint was described as 
abduction to 50 degrees, adduction to 0 degrees, opposition 
to 0 degrees, extension to 0 degrees and flexion to 0 
degrees.  The interphalangeal joint motion was reported to be 
5 degrees of flexion and 0 degrees of extension.  The 
diagnoses following the examination were a history of a right 
thumb metacarpophalangeal joint fracture with severe 
osteoarthritis of the right thumb and unfavorable ankylosis 
of the right thumb.  But the VA examination performed in 
April 1995, while showing limitation of motion of the right 
thumb, did not report or describe the veteran's right thumb 
as being ankylosed.  On examination there was a loss of 4 
centimeters of touch to the palmar surface in active and 
passive range of motion and the veteran was unable to do 
opposition and proximal interphalangeal joint range of motion 
was to 30 degrees.  Thus, this examination does not 
demonstrate that the veteran had ankylosis of his right thumb 
or that he had unfavorable ankylosis of his thumb thereby 
warranting the assignment of a 20 percent evaluation as of 
the date of the April 1995 VA examination.

In addition, a review of private and VA medical records dated 
between the April 1995 VA examination and the February 2002 
VA examination do not disclose the presence of favorable or 
unfavorable ankylosis of the right thumb.  In the absence of 
ascertainable evidence of an increase in the severity of the 
veteran's right thumb, and more specifically, unfavorable 
ankylosis of the thumb prior to the date of the April 2002 VA 
examination, the Board finds and concludes that an effective 
date prior to April 25, 2002, for a 20 percent evaluation for 
residuals of a fracture of the right thumb is not warranted.


Clothing Allowance

The veteran contends that he should be entitled to a clothing 
allowance based on the nature of his service-connected 
disabilities.  In his Substantive Appeal the veteran 
indicated that he understood that a splint, cane and heating 
pad were "out clothing," but that it kept him from using a 
long-sleeved shirt and any other long-sleeved clothing.

The record reflects that service connection has been 
established for residuals of a fracture of the right thumb 
with traumatic arthritis, evaluated as 20 percent disabling 
and for postoperative tonsillitis and pharyngitis, evaluated 
as noncompensably disabling.

Under VA laws and regulations, an annual clothing allowance 
as specified in 38 U.S.C.A. § 1162 is payable when the Chief 
Medical Director or designee certifies that because of a 
service-connected disability a prosthetic or orthopedic 
appliance is worn or used which tends to wear or tear the 
veteran's clothing, or that because of use of a physician 
prescribed medication for a skin condition which is due to a 
service-connected disability produces irrepairable damage to 
the veteran's outer garments.  38 C.F.R. § 3.810(a)(2).  

In this case, the veteran's claim was reviewed by a VA 
physician in October 2000.  Following this review it was 
indicated that the records for the veteran did not establish 
that, because of a service-connected disability, he wore or 
used a prosthetic or orthopedic appliance which tended to 
wear out clothing or that because of his service-connected 
skin condition he used medication that caused irrepairable 
damage to his outer garments.  Based on this certification, 
the RO denied the veteran's claim.

After reviewing the evidence of record, the Board agrees with 
the determination of the VA physician and the RO.  This 
benefit is based on a certification of a medical professional 
and that certification in this case clearly reflects that the 
veteran does not meet the criteria for a clothing allowance.  
In the absence of such medical evidence, the Board concludes 
that entitlement to a clothing allowance is not established.


ORDER

A compensable evaluation for postoperative tonsillitis and 
pharyngitis is denied.

An effective date prior to April 25, 2002, for a 20 percent 
evaluation for residuals of a fracture of the right thumb is 
denied.

Eligibility for a clothing allowance is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


